Citation Nr: 0628238	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.J.




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant is the widow of a serviceman who served in the 
United States Army National Guard from June 1976 to July 
1994, with reported periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Board hearing at the RO was held in September 2004.
At the time of the hearing, the appellant also submitted 
additional evidence and waived initial RO consideration.  The 
Board reopened and remanded this issue in January 2005.


FINDINGS OF FACT

1.  The serviceman died in July 1997.  A death certificate 
lists the immediate cause of death as atherosclerotic heart 
disease. 

2.  At the time of the serviceman's death, service connection 
was not in effect for any disability, and there was no 
pending claim of entitlement to service connection.

3.  At the time of a cardiovascular examination on July 2, 
1992, the serviceman's duty status was INACDUTRA.

4.  The disease that caused the serviceman's death was not 
manifested during a period of ACDUTRA, or within one year of 
a period of ACDUTRA lasting more than 90 days.  


CONCLUSION OF LAW

The serviceman's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the March 2005 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 4, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the instant case, the 
appellant's claim was previously denied in an October 2000 
rating decision.  A claim to reopen was received in April 
2003.  In August 2003, a VCAA notice was sent to the 
appellant concerning what evidence the appellant must submit 
to be considered new and material evidence in order to reopen 
her claim.  The September 2003 rating decision reopened the 
claim and denied it on the merits.  In its January 2005 
decision, the Board also reopened the appellant's claim for 
service connection for cause of death and remanded the issue 
for further development.  The RO then took action by sending 
another VCAA notice in March 2005 to the appellant concerning 
the merits of her claim.  Thus, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notice provided to 
the appellant in March 2005 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided prior 
to the claimant's claim being returned to the Board for 
appellate review.  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for cause of 
death, but there has been no notice of the types of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for cause of death, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records and National Guard personnel 
records.  Pursuant to the Board's January 2005 remand, the RO 
requested and received confirmation from the Ohio National 
Guard concerning the serviceman's dates for INACDUTRA.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Board notes that Congress, in enacting the VCAA statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet.App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  To the extent that the law is 
dispositive in the instant claim, the VCAA is arguably not 
applicable.  At any rate, as discussed above, it appears that 
VA has nevertheless complied with VCAA.  Thus, there is no 
prejudice to the claimant with proceeding with the issuance 
of a final decision. 


Analysis

The appellant is claiming service connection for serviceman's 
cause of death.  In a claim of service connection for the 
cause of death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability 
is the principal cause of death when that disability, either 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death must be 
causally connected to death and must have substantially or 
materially contributed to death; combined to cause death; or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24). 

The serviceman died in July 1997, and the immediate cause of 
death listed on the death certificate was atherosclerotic 
heart disease.  The record shows that on July 2, 1992, the 
serviceman had an over 40 cardiovascular screening performed 
for continuing service in the Army National Guard.  According 
to a July 1992 memorandum, the screening showed possible 
signs of coronary artery disease and indicated that the 
serviceman had one year to obtain necessary care and to clear 
the screening program to not be considered for separation.  A 
National Guard training schedule showed annual training from 
June 27 to July 12, 1992.  The record does not contain any 
other medical evidence concerning injuries or diseases while 
the serviceman was on training with the National Guard.  

Thus, the Board must determine the type of training that 
serviceman was engaged in on July 2, 1992.  In January 2005, 
the Board remanded this issue to determine whether the 
serviceman had ACDUTRA or INACDUTRA on July 2, 1992.  On 
remand, the RO received a certified Army National Guard 
Retirement Points Statement, Soldier Detail Report for the 
serviceman, which showed that on July 2, 1992, the serviceman 
was on INACDUTRA.

The Board acknowledges the appellant's statements and 
testimony as well as the statements and testimony of other 
witnesses, which all indicated that the serviceman was on 
ACDUTRA at the time of the July 2, 1992 screening.  However, 
the Board finds that the official record of the National 
Guard has more probative value than the statements and 
testimony of lay witnesses made several years after the fact.  

Therefore, based on the evidence of record, the Board must 
conclude that service connection for cause of death is not 
warranted.  It has been established that the July 2, 1992 
cardiovascular screening was done during INACDUTRA and thus, 
not considered active duty for purposes of service connection 
because the serviceman was not disabled or died from an 
injury during that period.  See 38 U.S.C.A. § 104(24).  
Further, there is no evidence that atherosclerotic heart 
disease was incurred in or aggravated during any period of 
ACDUTRA, and the service incurrence of atherosclerosis may 
not be presumed because there is no medical evidence of 
atherosclerosis within one year following a period of ACDUTRA 
lasting more than 90 days.  Moreover, the medical evidence of 
record does not establish a link between the serviceman's 
cause of death and any period of ACDUTRA.  Thus, a 
preponderance of the evidence is against the appellant's 
claim for cause of death.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board acknowledges the pain suffered by the appellant 
over the death of her husband.  Unfortunately, however, the 
Board has no option but to decide this case in accordance 
with the applicable law.  Thus, the appellant's claim must be 
denied.  The Board may not grant a benefit that the appellant 
is not eligible to receive under statutory law.  See 
Davenport v. Principi, 16 Vet.App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  In other words, Congress 
enacts federal laws authorizing monetary benefits, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; and 
the benefit cannot be awarded, regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet. App.426 (1994).  
Thus, the Board, while sympathetic to the appellant's 
arguments, is unable to find a legal basis for granting 
service connection for cause of death. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


